Citation Nr: 0529447	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  99-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a claimed stomach 
disorder to include gastro-esophageal reflux disease (GERD).

2.  Entitlement to service connection for a claimed foot 
disorder manifested as a foot infection.

3.  Entitlement to service connection for claimed loss of 
teeth.
 
4.  Entitlement to service connection for claimed varicose 
veins. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to April 
1963.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 RO rating decision.  

The Board notes that the issue of service connection for an 
eye condition has not yet been adjudicated.  Accordingly, the 
Board refers that issue to the RO for appropriate action.  

The veteran testified at hearing held at the RO in June 2005 
before the undersigned Veterans Law Judge.  

The veteran's petition to advance his claim on the docket due 
to advanced age was granted on June 30, 2005.  

In July 2005, the Board granted an increased initial rating 
for service-connected hemorrhoids and assigned a 10 percent 
evaluation.  The Board also remanded issues of service 
connection for a claimed stomach disorder, foot disorder, 
loss of teeth, and varicose veins require additional 
evidentiary development, as explained below.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

At the outset of this discussion, the Board notes that the 
veteran's service medical records are not available and were 
presumably destroyed in the 1973 fire at the NPRC.  

As such, the RO should ensure that the veteran has been given 
every opportunity to submit evidence -lay, medical, or 
otherwise- in support of his service connection claims.  

In its July 2005 remand, the Board instructed the RO to 
schedule the veteran for examinations for the purpose of 
determining the nature and likely etiology of the claimed 
disorders of the stomach, foot, loss of teeth, and varicose 
veins.  

As of this date, from a review of the claims folder, this 
development of the record appears to be incomplete.  It does 
not appear that the veteran has not yet been examined for VA 
purposes.  

Also, the RO was also asked to provide a notice letter 
regarding the Veterans Claims Assistance Act (VCAA) of 2000.  
VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the veteran has not yet received this notice with 
respect to his claims for entitlement to service connection.  

In this regard, it has been held that a remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In Stegall, the Court held that "where . . . the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Id.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claims for entitlement to service 
connection for a claimed disability of 
the stomach, foot, loss of teeth, and 
varicose veins in accordance with the 
requirements of that act and applicable 
court decisions.  

In particular, the RO should ensure that 
the notification requirements and 
development procedures of VCAA are fully 
satisfied and send the veteran a letter 
detailing the provisions of VCAA and the 
associated implementing regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  See 
also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed stomach 
disorder to include GERD, a foot disorder 
manifested as a foot infection, loss of 
teeth, and varicose veins.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The reasons and bases for 
all conclusions should be clearly stated, 
to include citing to specific evidence 
relied upon in reaching each conclusion.  
The examiner should comment as to whether 
it is at least as likely that any current 
disability is related to military 
service.  The clinical findings and 
reasoning that form the bases for the 
examiner's opinions should be clearly set 
forth in the examination report.  

3.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the veteran's 
service connection claims for 
disabilities of the stomach, feet, teeth, 
and varicose veins.  If any benefit on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations.  They should be given a 
reasonable opportunity to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

